Citation Nr: 0323529	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  01-03 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel

INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from August 1954 to August 1974.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant withdrew her requests 
for a personal hearing by correspondence dated in July 2002, 
with further clarification upon request in September 2003.

Claims for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have been the subject of a temporary stay 
on adjudication.  In accordance with the directions of the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), the temporary stay on the adjudication 
of affected 38 U.S.C. §§ 1311(a)(2) and 1318 claims has been 
lifted, except where a survivor seeks to reopen a claim that 
was finally decided during the veteran's lifetime on the 
grounds of new and material evidence.  As the appellant has 
submitted no evidence that may be construed as an attempt to 
reopen a finally decided claim, the stay as to this DIC claim 
has been lifted.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  A review of the record 
shows the appellant has not been adequately notified of the 
VCAA or how it applies to her present appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In a decision issued May 1, 2003, the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2)(ii), a regulation which 
had allowed the Board to provide the requisite VCAA notice 
without remanding such matters to the RO.  Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (DAV).  Hence, the Board may not 
provide the appellant notice on its own.

The Board also notes that regulations provide that for claims 
(including new cause of death claims) based on the effects of 
tobacco products received by VA after June 9, 1998, a 
disability or death will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  See also, Kane v. Principi, 17 Vet. App. 97 (2003).  
It is noted, however, that service connection is not 
prohibited if the disability or death resulted from a disease 
or injury that is otherwise shown to have been incurred or 
aggravated during service.  The phase "otherwise shown" 
includes that the disability or death can be service-
connected on some basis other than the veteran's use of 
tobacco products during service, such as a disease or injury 
that appeared to the required degree of disability within any 
applicable presumptive period.  See 38 C.F.R. § 3.300.

In this case, records show the veteran died of lung cancer 
and that he served in Southeast Asia during the Vietnam War 
period.  Therefore, the Board finds regulations regarding 
presumptive service connection as a result of herbicide 
(Agent Orange) exposure may be applicable.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  It is also significant to note 
that service medical records show the veteran received 
treatment in Thailand in July 1969 and January 1970, but that 
service personnel records showing his duty and station 
assignments have not been obtained.  The Board finds 
additional development is required to determine if the 
veteran may have been exposed to Agent Orange during active 
service.  



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  The RO should advise 
her of the evidence necessary to 
substantiate her claims, as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain.  

2.  The RO should obtain the veteran's 
complete service personnel records and 
conduct additional development as 
necessary to determine if he may have 
been exposed to Agent Orange during 
active service.  Copies of any requests 
for information or replies to such 
requests should be associated with the 
claims file.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If the benefits sought remain 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV, supra.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




